DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In the instant case, independent claim 1 is directed to a method.  Therefore, these claims fall within the four statutory categories of invention.
Claims 1 recites a method for conducting general business interactions of sales activities through purchasing and curating inventory.  Specifically, the claims recite:
A computer-implemented method for processing, using a processor of a computing device, one or more images using a neural network, the method comprising: 
receiving, on the computing device, a plurality of customer data for a plurality of retail spaces; 
generating a plurality of fashion-ability scores representative of a plurality of fashion products, wherein the generating comprises processing one or more images of the plurality of fashion products using a neural network and by training the neural network  using classification of categorical or continuous metadata associated with the one or more images corresponding to one or more attributes associated with the plurality of fashion products, wherein the one or more images are received from a camera system or a computer device; and 
generating an order for shipment of at least a subset of the plurality of fashion products to at least a subset of the plurality of retail spaces based upon, at least in part, the plurality of customer data and the plurality of fashion-ability scores.

These method claims are grouped within the "certain methods of organizing human activity” grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (October, 2019)) because the claims involve a series of steps for sales activities through purchasing and curating inventory which is a process that is encompassed by the abstract idea of commercial interactions. Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (October, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (October, 2019)), the additional element of the claims such as a processor/ computing device/ neural network merely use a computer as a tool to perform an abstract idea and/or generally link the use of a judicial exception to a particular technological environment. Specifically, the processor/ computing device/ neural network performs the steps or functions of sales activities through purchasing and curating inventory.  The use of a processor/computer as a tool to implement the abstract idea and/or generally linking the use of the abstract idea to a particular technological environment does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (October, 2019)), the additional element of using a processor/ computing device/ neural network to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of commercial interactions through sales activities of purchasing and curating inventory.  As discussed above, taking the claim elements separately, a processor/ computing device/ neural network performs the steps or functions of sales activities through purchasing and curating inventory. These functions correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of commercial interactions through sales activities of purchasing and curating inventory. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate 
Dependent claims 2-7 further describe the abstract idea of commercial interactions through sales activities of purchasing and curating inventory. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the dependent claims are also not patent eligible.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

	Claims 1-4, 6-11, 13-18 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Brooks et al. (US Patent Application Publication 2019/0370874 A1), hereinafter known as Brooks.
Regarding Claim 1, Brooks teaches:
A computer-implemented method for processing, using a processor of a computing device, one or more images using a neural network, the method comprising (See Brooks paragraph [0051] - describes computer implementation with a processor, [0057-0058] - describes the system curating products for customers based on customer and [0181] - describes the system using a control circuit to respond to these teachings to learn customer behaviors, thereby demonstrating a neural network): 
receiving, on the computing device, a plurality of customer data for a plurality of retail spaces (See Brooks paragraphs [0118-0120] - describes a system collecting customer data over time at various locations including several types of retail facilities and [0087] - further describes methods of customer data collection employed by said system); 
generating a plurality of fashion-ability scores representative of a plurality of fashion products, wherein the generating comprises processing one or more images of the plurality of fashion products using a neural network and by training the neural network using classification of categorical or continuous metadata associated with the one or more images corresponding to one or more attributes associated with the plurality of fashion products, wherein the one or more images are received from a camera system or a computer device (See Brooks paragraph [0031] - describes a system coordinating an event in a retail facility showcasing at least fashion products to customers, wherein said showcasing is based on system generated partiality vectors, or scores, to determine the suitability of said products to said customers, [0042] - describes the system comprising cameras, [0057-0058] - describes the system curating products for customers based on customer input through video [image processing] interfaces, wherein said input includes fashion related parameters such as style and size and said video presents product attributes not easily determined by the product itself, [0078-0085] - describes the system using partiality vectors comprising a person’s values, affinities, aspirations and preferences to determine the likelihood of said person purchasing a product, wherein said affinity may lead them to purchase an article of clothing , [0087] - further describes methods of customer data collection employed by said system and [0175-0182] - describes the system using a control circuit to respond to these teachings to learn customer behaviors, thereby demonstrating a neural network, wherein said teachings include the system recognizing that a product may align very well with a person’s partialities, but said product may not be presented to said person if the price of said product is not within a known budget of said person, thereby showing the system using continuous metadata as defined by the specification of the instant application); and 
generating an order for shipment of at least a subset of the plurality of fashion products to at least a subset of the plurality of retail spaces based upon, at least in part, the plurality of customer data and the plurality of fashion-ability scores (See Brooks paragraphs [0053-0056] - describes a system curating and transporting merchandise items, to include clothing fashion items, from a holding area to an event hosting area, wherein each item is assigned a “value vector” that corresponds to a level of demand a particular customer may have for a particular item.  Said vector thereby assigning a score to an item through a magnitude given to said vector).
Regarding Claim 2, Brooks teaches:
The computer-implemented method of claim 1, further comprising: 
defining a fashion demand for at least one retail space of the plurality of retail spaces based upon, at least in part, the customer data and the plurality of fashion-ability scores (See Brooks paragraphs [0068-0069] - describes a system defining and creating a visual representation of the demand, through vector representation, that a particular person has for a particular product).


Brooks teaches:
The computer-implemented method of claim 1, further comprising: 
associating the at least a subset of the plurality of fashion products with a future fashion impact event; and 
generating an order for shipment of the at least a subset of the plurality of fashion products associated with the future fashion impact event to the at least a subset of the plurality of retail spaces based upon, at least in part, the future fashion impact event (See Brooks paragraphs [0031-0033] - describes a system stocking merchandise in a retail facility related to an upcoming event, said merchandise then being separated based on customer preferences of the known customers expected to attend said event and transporting said merchandise from a holding area to an event hosting area  and [0037] - describes a system of robots transporting merchandise from a holding area to an event space, said robots configured, in one form, to carry racks, shelves or mobile displays containing the products that customers have expressed interest in, thereby effectively making the robots and their racks, shelves or displays a retail space).
Regarding Claim 4, Brooks teaches:
The computer-implemented method of claim 1, wherein generating the order for shipment of the at least a subset of the plurality of fashion products includes generating one or more optimization models (See Brooks paragraphs [0166-0168] - describes a system creating an optimization model to determine which products to present to a particular customer).
Regarding Claim 6, Brooks teaches:
The computer-implemented method of claim 1, further comprising: 
defining a plurality of customer segments based upon, at least in part, the plurality of customer data (See Brooks paragraphs [0105] - describes a system assigning a new ); 
associating a subset of fashion products with a first customer segment and a first retail space for a first time period based upon, at least in part, the plurality of customer data and the plurality of fashion-ability scores; and 
associating the subset of fashion products with a second customer segment and a second retail space for a second time period after the first time period based upon, at least in part, the plurality of customer data and the plurality of fashion-ability scores (See Brooks paragraphs [0060-0064] - describes a system first curating merchandise, including fashion items, for an event for a larger group of customers and stocking a holding area with said first curated merchandise, then at a later time, sending a second curated collection of merchandise to a smaller group of customers at an event hosting area via robot transport, said robots becoming the second retail space).
Regarding Claim 7, Brooks teaches:
The computer-implemented method of claim 6, further comprising: 
generating an order to redistribute the subset of fashion products from the first retail space to the second retail space after the first time period (See Brooks paragraphs [0060-0064] - describes a system first curating merchandise, including fashion items, for an event for a larger group of customers and stocking a holding area with said first curated merchandise, then at a later time, sending a second curated collection of merchandise to a smaller group of customers at an event hosting area via robot transport, said robots becoming the second retail space and said second curation being the designated order for redistribution).	
Regarding Claim 8, Brooks teaches:
A computer program product for processing one or more images using a neural network, the computer program product comprising a non-transitory computer readable storage medium having a plurality of instructions stored thereon, which, when executed by a processor, cause the processor to perform operations comprising (See Brooks paragraph [0051] - describes computer implementation, [0057-0058] - describes the system curating products for customers based on customer input through video [image processing] interfaces, wherein said input includes fashion related parameters such as style and size and said video presents product attributes not easily determined by the product itself and [0181] - describes the system using a control circuit to respond to these teachings to learn customer behaviors, thereby demonstrating a neural network): 
receiving, on a computing device, a plurality of customer data for a plurality of retail spaces (See Brooks paragraphs [0118-0120] - describes a system collecting customer data over time at various locations including several types of retail facilities and [0087] - further describes methods of customer data collection employed by said system); 
generating a plurality of fashion-ability scores representative of a plurality of fashion products , wherein the generating comprises processing one or more images of the plurality of fashion products using a neural network and by training the neural network using classification of categorical or continuous metadata associated with the one or more images Page 3corresponding to one or more attributes associated with the plurality of fashion products, wherein the one or more images are received from a camera system or a computer device; (See Brooks paragraph [0031] - describes a system coordinating an event in a retail facility showcasing at least fashion products to customers, wherein said showcasing is based on system generated partiality vectors, or scores, to determine the suitability of said products to said customers, [0042] - describes the system comprising cameras, [0057-0058] - describes the system curating products for customers based on customer input through video [image processing] interfaces, wherein said input includes fashion related parameters such as style and size and said video presents product attributes not easily determined by the product itself, [0078-0085] , [0087] - further describes methods of customer data collection employed by said system and [0175-0182] - describes the system using a control circuit to respond to these teachings to learn customer behaviors, thereby demonstrating a neural network, wherein said teachings include the system recognizing that a product may align very well with a person’s partialities, but said product may not be presented to said person if the price of said product is not within a known budget of said person, thereby showing the system using continuous metadata as defined by the specification of the instant application); and 
generating an order for shipment of at least a subset of the plurality of fashion products to at least a subset of the plurality of retail spaces based upon, at least in part, the plurality of customer data and the plurality of fashion-ability scores (See Brooks paragraphs [0053-0056] - describes a system curating and transporting merchandise items, to include clothing fashion items, from a holding area to an event hosting area, wherein each item is assigned a “value vector” that corresponds to a level of demand a particular customer may have for a particular item.  Said vector thereby assigning a score to an item through a magnitude given to said vector).
Regarding Claim 9, Brooks teaches:
The computer program product of claim 8, wherein the operations further comprise: defining a fashion demand for at least one retail space of the plurality of retail spaces based upon, at least in part, the customer data and the plurality of fashion-ability scores (See Brooks paragraphs [0068-0069] - describes a system defining and creating a ).
Regarding Claim 10, Brooks teaches:
The computer program product of claim 8, wherein the operations further comprise: associating the at least a subset of the plurality of fashion products with a future fashion impact event; and 
generating an order for shipment of the at least a subset of the plurality of fashion products associated with the future fashion impact event to the at least a subset of the plurality of retail spaces based upon, at least in part, the future fashion impact event  (See Brooks paragraphs [0031-0033] - describes a system stocking merchandise in a retail facility related to an upcoming event, said merchandise then being separated based on customer preferences of the known customers expected to attend said event and transporting said merchandise from a holding area to an event hosting area  and [0037] - describes a system of robots transporting merchandise from a holding area to an event space, said robots configured, in one form, to carry racks, shelves or mobile displays containing the products that customers have expressed interest in, thereby effectively making the robots and their racks, shelves or displays a retail space).
Regarding Claim 11, Brooks teaches:
The computer program product of claim 8, wherein generating the order for shipment of the at least a subset of the plurality of fashion products includes generating one or more optimization models (See Brooks paragraphs [0166-0168] - describes a system creating an optimization model to determine which products to present to a particular customer).



Brooks teaches:
The computer program product of claim 8, the operations further comprising: 
defining a plurality of customer segments based upon, at least in part, the plurality of customer data (See Brooks paragraphs [0105] - describes a system assigning a new user to a customer segment[s] based on their observed demographic data until it has enough interaction with said user to learn their preferences); 
associating a subset of fashion products with a first customer segment and a first retail space for a first time period based upon, at least in part, the plurality of customer data and the plurality of fashion-ability scores; and 
associating the subset of fashion products with a second customer segment and a second retail space for a second time period after the first time period based upon, at least in part, the plurality of customer data and the plurality of fashion-ability scores (See Brooks paragraphs [0060-0064] - describes a system first curating merchandise, including fashion items, for an event for a larger group of customers and stocking a holding area with said first curated merchandise, then at a later time, sending a second curated collection of merchandise to a smaller group of customers at an event hosting area via robot transport, said robots becoming the second retail space).
Regarding Claim 14, Brooks teaches:
The computer program product of claim 13, the operations further comprising: 
generating an order to redistribute the subset of fashion products from the first retail space to the second retail space after the first time period (See Brooks paragraphs [0060-0064] - describes a system first curating merchandise, including fashion items, for an event for a larger group of customers and stocking a holding area with said first curated merchandise, then at a later time, sending a second curated collection of merchandise to a smaller group of customers at an event hosting area via robot ).
Regarding Claim 15, Brooks teaches:
A computing system for processing one or more images using a neural network, the computing system including one or more processors and one or more memories configured to perform operations comprising (See Brooks paragraph [0051] - describes computer implementation, [0057-0058] - describes the system curating products for customers based on customer input through video [image processing] interfaces, wherein said input includes fashion related parameters such as style and size and said video presents product attributes not easily determined by the product itself and [0181] - describes the system using a control circuit to respond to these teachings to learn customer behaviors, thereby demonstrating a neural network): 
receiving, on a computing device, a plurality of customer data for a plurality of retail spaces (See Brooks paragraphs [0118-0120] - describes a system collecting customer data over time at various locations including several types of retail facilities and [0087] - further describes methods of customer data collection employed by said system); 
generating a plurality of fashion-ability scores representative of a plurality of fashion products, wherein the generating comprises processing one or more images of the plurality of fashion products using a neural network and by training the neural network using classification of categorical or continuous metadata associated with the one or more images corresponding to one or more attributes associated with the plurality of fashion products, wherein the one or more images are received from a camera system or a computer device (See Brooks paragraph [0031] - describes a system coordinating an event in a retail facility showcasing at least fashion products to customers, wherein said showcasing is based on system generated partiality vectors, or scores, to determine the suitability of said products to said customers, [0042] - describes the system , [0057-0058] - describes the system curating products for customers based on customer input through video [image processing] interfaces, wherein said input includes fashion related parameters such as style and size and said video presents product attributes not easily determined by the product itself, [0078-0085] - describes the system using partiality vectors comprising a person’s values, affinities, aspirations and preferences to determine the likelihood of said person purchasing a product, wherein said affinity may lead them to purchase an article of clothing representing a particular musical group, thereby showing the system using categorical metadata, [0087] - further describes methods of customer data collection employed by said system and [0175-0182] - describes the system using a control circuit to respond to these teachings to learn customer behaviors, thereby demonstrating a neural network, wherein said teachings include the system recognizing that a product may align very well with a person’s partialities, but said product may not be presented to said person if the price of said product is not within a known budget of said person, thereby showing the system using continuous metadata as defined by the specification of the instant application); and 
generating an order for shipment of at least a subset of the plurality of fashion products to at least a subset of the plurality of retail spaces based upon, at least in part, the plurality of customer data and the plurality of fashion-ability scores (See Brooks paragraphs [0053-0056] - describes a system curating and transporting merchandise items, to include clothing fashion items, from a holding area to an event hosting area, wherein each item is assigned a “value vector” that corresponds to a level of demand a particular customer may have for a particular item.  Said vector thereby assigning a score to an item through a magnitude given to said vector).


Brooks teaches:
The computing system of claim 15, wherein the operations further comprise: 
defining a fashion demand for at least one retail space of the plurality of retail spaces based upon, at least in part, the customer data and the plurality of fashion-ability scores (See Brooks paragraphs [0068-0069] - describes a system defining and creating a visual representation of the demand, through vector representation, that a particular person has for a particular product).
Regarding Claim 17, Brooks teaches:
	The computing system of claim 15, wherein the operations further comprise:
associating the at least a subset of the plurality of fashion products with a future fashion impact event; and 
generating an order for shipment of the at least a subset of the plurality of fashion products associated with the future fashion impact event to the at least a subset of the plurality of retail spaces based upon, at least in part, the future fashion impact event (See Brooks paragraphs [0031-0033] - describes a system stocking merchandise in a retail facility related to an upcoming event, said merchandise then being separated based on customer preferences of the known customers expected to attend said event and transporting said merchandise from a holding area to an event hosting area  and [0037] - describes a system of robots transporting merchandise from a holding area to an event space, said robots configured, in one form, to carry racks, shelves or mobile displays containing the products that customers have expressed interest in, thereby effectively making the robots and their racks, shelves or displays a retail space).
Regarding Claim 18, Brooks teaches:
The computing system of claim 15, wherein generating the order for shipment of the at least a subset of the plurality of fashion products includes generating one or more optimization models (See Brooks paragraphs [0166-0168] - describes a system ).
Regarding Claim 20, Brooks teaches:
	The computing system of claim 15, the operations further comprising:
defining a plurality of customer segments based upon, at least in part, the plurality of customer data (See Brooks paragraphs [0105] - describes a system assigning a new user to a customer segment[s] based on their observed demographic data until it has enough interaction with said user to learn their preferences); 
associating a subset of fashion products with a first customer segment and a first retail space for a first time period based upon, at least in part, the plurality of customer data and the plurality of fashion-ability scores; and 
associating the subset of fashion products with a second customer segment and a second retail space for a second time period after the first time period based upon, at least in part, the plurality of customer data and the plurality of fashion-ability scores; and  
generating an order to redistribute the subset of fashion products from the first retail space to the second retail space after the first time period (See Brooks paragraphs [0060-0064] - describes a system first curating merchandise, including fashion items, for an event for a larger group of customers and stocking a holding area with said first curated merchandise, then at a later time, sending a second curated collection of merchandise to a smaller group of customers at an event hosting area via robot transport, said robots becoming the second retail space and said second curation being the designated order for redistribution).




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Brooks (US Patent Application Publication 2019/0370874 A1) as applied to claim 1 and in view of Rangarajan et al. (US Patent 7,921,061 B2).
Regarding Claim 5, Brooks teaches:
The computer-implemented method of claim 1, wherein the one or more optimization models are configured to optimize the shipment of the at least a subset of the plurality of fashion products to the at least a subset of the plurality of retail spaces 36H&K Docket No.: P201708123US01/00617Holland & Knight LLP Inventobased : Sewak et al.10 St. James Avenue Boston,uMA 02116-3889 based upon, at least in part (See Brooks paragraphs [0166-0168] - describes a system creating an optimization model to determine which products to present to a particular customer, [0031-0033] - describes a system stocking merchandise in a retail facility related to an upcoming event, said merchandise then being separated based on customer preferences of the known customers expected to attend said event and transporting said merchandise from a holding area to an event hosting area  and [0037] - describes a system of robots transporting merchandise from a holding area to an event space, said robots configured, in one form, to carry racks, shelves or mobile displays containing the products that customers have expressed interest in, thereby effectively making the robots and their racks, shelves or displays a retail space), 

Brooks does not teach:
one or more of a minimum shipping cost, a minimum transfer cost, and a minimum markdown cost.  This is taught by Rangarajan (See Col. 21: Lines 29-45 - describes a system that optimizes inventory allocation and replenishment by considering, in part, minimizing transportation [shipping and transfer] costs as well as price adjustment [markdown] costs).  It would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate consideration of operational costs like transportation and holding costs [that may force selling price reductions if certain products are on hand for longer periods of time than demand for said products is shown by the market] to maximize the efficiency of capital invested in inventory.  Thereby allowing an owner of said inventory to better plan capital investments needed over time, which could potentially lead to a more profitable operation.
Regarding Claim 12, Brooks teaches:
The computer program product of claim 11, wherein the one or more optimization models are configured to optimize the shipment of the at least a subset of the plurality of fashion products to the at least a subset of the plurality of retail spaces 36H&K Docket No.: P201708123US01/00617Holland & Knight LLP Inventobased : Sewak et al.10 St. James Avenue Boston,uMA 02116-3889 based upon, at least in part (See Brooks paragraphs [0166-0168] - describes a system creating an optimization model to determine which products to present to a particular customer, [0031-0033] - describes a system stocking merchandise in a retail facility related to an upcoming event, said merchandise then being separated based on customer preferences of the known customers expected to attend said event and transporting said merchandise from a holding area to an event hosting area  and [0037] - describes a system of robots transporting merchandise from a holding area to an event space, said robots configured, in one form, to carry racks, shelves or mobile displays containing the products that customers have expressed interest in, thereby effectively making the ), 
Brooks does not teach:
one or more of a minimum shipping cost, a minimum transfer cost, and a minimum markdown cost.  This is taught by Rangarajan (See Col. 21: Lines 29-45 - describes a system that optimizes inventory allocation and replenishment by considering, in part, minimizing transportation [shipping and transfer] costs as well as price adjustment [markdown] costs).  It would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate consideration of operational costs like transportation and holding costs [that may force selling price reductions if certain products are on hand for longer periods of time than demand for said products is shown by the market] to maximize the efficiency of capital invested in inventory.  Thereby allowing an owner of said inventory to better plan capital investments needed over time, which could potentially lead to a more profitable operation.	
Regarding Claim 19, Brooks teaches:
The computing system of claim 18, wherein the one or more optimization models are configured to optimize the shipment of the at least a subset of the plurality of fashion products to the at least a subset of the plurality of retail spaces 36H&K Docket No.: P201708123US01/00617Holland & Knight LLP Inventobased : Sewak et al.10 St. James Avenue Boston,uMA 02116-3889 based upon, at least in part (See Brooks paragraphs [0166-0168] - describes a system creating an optimization model to determine which products to present to a particular customer, [0031-0033] - describes a system stocking merchandise in a retail facility related to an upcoming event, said merchandise then being separated based on customer preferences of the known customers expected to attend said event and transporting said merchandise from a holding area to an event hosting area  and [0037] - describes a system of robots transporting merchandise from a holding area to an event space, said robots configured, in one form, to carry racks, shelves or mobile displays containing the ), 
Brooks does not teach:
one or more of a minimum shipping cost, a minimum transfer cost, and a minimum markdown cost.  This is taught by Rangarajan (See Col. 21: Lines 29-45 - describes a system that optimizes inventory allocation and replenishment by considering, in part, minimizing transportation [shipping and transfer] costs as well as price adjustment [markdown] costs).  It would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate consideration of operational costs like transportation and holding costs [that may force selling price reductions if certain products are on hand for longer periods of time than demand for said products is shown by the market] to maximize the efficiency of capital invested in inventory.  Thereby allowing an owner of said inventory to better plan capital investments needed over time, which could potentially lead to a more profitable operation.	

Response to Remarks
Applicant's arguments filed 03/17/2021 have been fully considered but they are not persuasive. 
In response to the applicant’s remarks concerning the previous rejection under 35 U.S.C. § 101:  
In consideration of the amended claims and applicant’s remarks traversing the non-final rejection (dated 02/01/2021) of the claimed invention in claim 1 with the addition of “a processor” renders moot said rejection by showing more than an abstract idea, the rejection under 35 U.S.C. § 101 is sustained.  Independent claim 1 does not specifically mention any particular structure to facilitate the methods described beyond the use of a processor, neural network, a camera system and a computing device (the application of which is well known in the art), nor does the claim disclose any particular process or steps of using said processor, neural network, a camera system or a computing device in a particular order, therefore, the methods of claim 1 are not significantly more than an abstract idea.  Dependent claims 2-7 also do not show significantly more than an abstract idea as noted above.
In response to the applicant’s remarks concerning the previous rejection under 35 U.S.C. § 102:  
In consideration of the amended claims and applicant’s remarks showing the claimed invention in claims 1-4, 6-11, 13-18 and 20, the rejection under 35 U.S.C. § 102 is sustained.  The amendments made to the claims do not further limit the invention around the prior art referenced above.  Applicant asserts in independent claims 1, 8 and 15 that the “control circuit” of Brooks does not disclose a "neural network" as claimed in the instant application.  However, the added citations of Brooks above does in fact describe the amendments to the claims by comprising a system that uses a control circuit to learn customer preferences based in part on customer feedback from product images as generated by various types of interfaces, wherein fashion items/ clothing are among the products presented.  Brooks further describes the system using weighted data to make decisions/ form solutions, wherein said data is gathered from edge elements on a network where said data is collected (See Brooks paragraphs [0152-0155] and [0190-0194], respectively).  Although Brooks may not use the term “neural network”, Brooks does in fact function as a neural network performing as noted above.  
Applicant also asserts that Brooks also fails to disclose: "generating a plurality of fashion-ability scores representative of a plurality of fashion products, wherein the generating comprises processing one or more images of the plurality of fashion products using a neural network and by training the neural network using classification of categorical or continuous metadata associated with the one or more images corresponding to one or more attributes associated with the plurality of fashion products,".  However, the added citations of Brooks as noted above do in fact disclose these amended claim limitations.  Applicant is reminded that the citation of Brooks needs to be considered as a whole, not just the sections cited by the examiner.
In response to the applicant’s remarks concerning the previous rejection under 35 U.S.C. § 103:  
As described above, the applicant’s claims are not patentable under 35 U.S.C. § 103 because it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate features from Rangarajan in the invention of Brooks, as a whole.  Specifically, Brooks comprises an inventory management and sales system that uses image analysis, customer and customer device feedback to train the system to learn which products, including fashion items, a customer is most likely purchase.  Rangarajan comprises an inventory management system that optimizes product allocation and replenishment based in part on the various cost factors noted above.  The combination of which comprise all of the limitations disclosed in the amended claims of the instant application as noted above.  The citation of Brooks and Rangarajan needs to be considered as a whole, not just the sections cited by the examiner.  







Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.                                                                                                                                                          Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW S WERONSKI whose telephone number is (571) 272-5802.  The examiner can normally be reached on M-F 8 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on (571) 270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 




/MATTHEW S WERONSKI/Examiner, Art Unit 3687                                                                                                                                                                                                        
/NATHAN C UBER/Supervisory Patent Examiner, Art Unit 3687